DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,603. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter regarding a method and system for forking transmit and receive call audio channels during an active call, receiving a first audio stream to sixth audio streams and processing and transmitting said streams.



Application Number 17/185,703
Patent Number 10,972,603
1. A method for forking transmit and receive call audio channels, comprising: during an active call, receiving a first audio stream of first call audio that originates from a far-end telephony device; during the active call, receiving a second audio stream of second call audio that originates from a microphone of a near-end headset; during the active call, generating a third audio stream containing the first call audio by processing the first audio stream; during the active call, generating a fourth audio stream containing the second call audio by processing the second audio stream; during the active call, generating a fifth audio stream containing the first call audio; during the active call, generating a sixth audio stream containing the second call audio; during the active call, concurrently transmitting: the third audio stream for output by a speaker of the near-end headset, and the fifth audio stream for receipt by a predetermined destination; and during the active call, concurrently transmitting: the fourth audio stream for receipt by the far-end telephony device, and the sixth audio stream for receipt by the predetermined destination.
1. A method for forking transmit and receive call audio channels, comprising: during an active call, receiving a first audio stream of first call audio that originates from a far-end telephony device; during the active call, receiving a second audio stream of second call audio that originates from a microphone of a near-end headset; during the active call, generating a third audio stream containing the first call audio by processing the first audio stream; during the active call, generating a fourth audio stream containing the second call audio by processing the second audio stream; during the active call, generating a fifth audio stream containing the first call audio; during the active call, generating a sixth audio stream containing the second call audio; during the active call, concurrently transmitting: the third audio stream containing the first call audio for output by a speaker of the near-end headset, and the fourth audio stream containing the second call audio for receipt by the far-end telephony device; and transmitting the fifth audio stream containing the first call audio and the sixth audio stream containing the second call audio for receipt by a predetermined destination, the fifth audio stream being transmitted as a separate stream than the sixth audio stream to the predetermined destination.
2.The method of claim 1, wherein the predetermined destination includes a remote server.
2. The method of claim 1, wherein the predetermined destination includes a remote server.
3. The method of claim 1, wherein the predetermined destination includes a local host device.
3. The method of claim 1, wherein the predetermined destination includes a local host device.
4. The method of claim 1, comprising: analyzing at least one of the first audio stream and the second audio stream; generating metadata based on the analysis; and transmitting the metadata for receipt by the predetermined destination.
4. The method of claim 1, comprising: during the active call, analyzing at least one of the first audio stream and the second audio stream; during the active call, generating metadata based on the analysis; and during the active call, transmitting the metadata, concurrent with the transmission of the fifth audio stream and the sixth audio stream, for receipt by the predetermined destination.
5. The method of claim 4, wherein the predetermined destination includes a remote server.
5. The method of claim 4, wherein the predetermined destination includes a remote server.
6.  The method of claim 1, wherein generating the fifth audio stream includes duplicating the first audio stream as received.
6.  The method of claim 1, wherein generating the fifth audio stream includes duplicating the first audio stream as received.
7. The method of claim 1, wherein generating the fifth audio stream includes duplicating the third audio stream that is generated by processing the first audio stream.
7. The method of claim 1, wherein generating the fifth audio stream includes duplicating the third audio stream that is generated by processing the first audio stream.
8. The method of claim 1, wherein generating the sixth audio stream includes duplicating the second audio stream as received.
8. The method of claim 1, wherein generating the sixth audio stream includes duplicating the second audio stream as received.
9. The method of claim 1, wherein generating the sixth audio stream includes duplicating the fourth audio stream that is generated by processing the second audio stream.
9. The method of claim 1, wherein generating the sixth audio stream includes duplicating the fourth audio stream that is generated by processing the second audio stream.

  
Claims 10-20 are rejected under the same rationale as shown above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,594,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter regarding a method and system for forking transmit and receive call audio channels during an active call, receiving a first audio stream to sixth audio streams and processing and transmitting said streams.


Application Number 17/185,703
Patent Number 10,594,861
1. A method for forking transmit and receive call audio channels, comprising: during an active call, receiving a first audio stream of first call audio that originates from a far-end telephony device; during the active call, receiving a second audio stream of second call audio that originates from a microphone of a near-end headset; during the active call, generating a third audio stream containing the first call audio by processing the first audio stream; during the active call, generating a fourth audio stream containing the second call audio by processing the second audio stream; during the active call, generating a fifth audio stream containing the first call audio; during the active call, generating a sixth audio stream containing the second call audio; during the active call, concurrently transmitting: the third audio stream for output by a speaker of the near-end headset, and the fifth audio stream for receipt by a predetermined destination; and during the active call, concurrently transmitting: the fourth audio stream for receipt by the far-end telephony device, and the sixth audio stream for receipt by the predetermined destination.
1. A method for forking transmit and receive call audio channels, comprising: during an active call, receiving a first audio stream of first call audio that originates from a far-end telephony device; during the active call, receiving a second audio stream of second call audio that originates from a microphone of a near-end headset; during the active call, generating a third audio stream containing the first call audio by processing the first audio stream; during the active call, generating a fourth audio stream containing the second call audio by processing the second audio stream; during the active call, generating a fifth audio stream containing the first call audio; during the active call, generating a sixth audio stream containing the second call audio; and during the active call, concurrently transmitting: the third audio stream containing the first call audio for output by a speaker of the near-end headset, the fourth audio stream containing the second call audio for receipt by the far-end telephony device, and the fifth audio stream containing the first call audio and the sixth audio stream containing the second call audio for receipt by a predetermined destination the fifth audio stream being transmitted as a separate stream than the sixth audio stream to the predetermined destination.
2.The method of claim 1, wherein the predetermined destination includes a remote server.
2. The method of claim 1, wherein the predetermined destination includes a remote server.
3. The method of claim 1, wherein the predetermined destination includes a local host device.
3. The method of claim 1, wherein the predetermined destination includes a local host device.
4. The method of claim 1, comprising: analyzing at least one of the first audio stream and the second audio stream; generating metadata based on the analysis; and transmitting the metadata for receipt by the predetermined destination.
4. The method of claim 1, comprising: during the active call, analyzing at least one of the first audio stream and the second audio stream; during the active call, generating metadata based on the analysis; and during the active call, transmitting the metadata, concurrent with the transmission of the fifth audio stream and the sixth audio stream, for receipt by the predetermined destination.
5. The method of claim 4, wherein the predetermined destination includes a remote server.
5. The method of claim 4, wherein the predetermined destination includes a remote server.
6.  The method of claim 1, wherein generating the fifth audio stream includes duplicating the first audio stream as received.
6.  The method of claim 1, wherein generating the fifth audio stream includes duplicating the first audio stream as received.
7. The method of claim 1, wherein generating the fifth audio stream includes duplicating the third audio stream that is generated by processing the first audio stream.
7. The method of claim 1, wherein generating the fifth audio stream includes duplicating the third audio stream that is generated by processing the first audio stream.
8. The method of claim 1, wherein generating the sixth audio stream includes duplicating the second audio stream as received.
8. The method of claim 1, wherein generating the sixth audio stream includes duplicating the second audio stream as received.
9. The method of claim 1, wherein generating the sixth audio stream includes duplicating the fourth audio stream that is generated by processing the second audio stream.
9. The method of claim 1, wherein generating the sixth audio stream includes duplicating the fourth audio stream that is generated by processing the second audio stream.

  
Claims 10-20 are rejected under the same rationale as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468